Citation Nr: 1754913	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-08 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Service connection for an eye condition secondary to residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1984 to January 1987. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran indicated in his substantive appeal of March 2014 that he desired to appear at a hearing.  The Veteran and his representative clarified in April 2015 that the Veteran withdrew his request to have a Board hearing.  There are no other hearing requests of record.  Accordingly, the Veteran's hearing request is deemed withdrawn.  See 38 C F R § 20.704(e).

The Board remanded this issue in November 2015.  The requested development has been substantially completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In this decision, the Board is denying service connection for an eye condition.


FINDINGS OF FACT

The Veteran's macular degeneration first manifested many years after service separation, is not related to an in-service disease or injury; and is not caused by or permanently aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for an eye condition are not met.  
38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veteran's claims and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury where nexus evidence establishes a connection between the service-connected disability and the current disability.  38 C.F.R. § 3.310(a) (2016); see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

The Veteran claims that he had no eye problems before entering service and his current macular degeneration is the result of an in-service head injury.  He is not service connected for residuals of a head injury, and the record does not support his assertions.

As a preliminary matter, the Board finds that the record on appeal establishes that macular degeneration was not present during the Veteran's active duty or manifest to a compensable degree within the first post-service year.  The Veteran's service treatment records (STRs) contain enlistment and separation examinations denoting distance vision in the right eye of 20/200 and the left of 20/70.  On enlistment, the Veteran reported wearing glasses on his Report of Medical History.  STRs contain an August 1984 vision screening that verified the Veteran's prescription and fitted him for gas mask spectacle inserts (GMIs).  STRs are otherwise silent for mention of an eye condition.

The record on appeal is similarly negative for complaints or findings of macular degeneration or any other eye condition.  Therefore, service connection for an eye condition on a direct or presumptive basis is denied.

Secondary Service Connection

The Veteran asserts that his eye condition is the result of the 1985 injury that caused his service-connected scar.

In an October 2013 evaluation for traumatic brain injuries, the examiner reported that the Veteran had no residuals of the incident.  On examination of the eyes in October 2013, the Veteran was diagnosed with age related macular degeneration in both eyes.  He reported hitting his head and losing consciences during the 1985 incident.  The Veteran denied eye problems and had no complaints.  The examiner reported that the Veteran's age related macular degeneration was unrelated to any trauma, and residuals from a traumatic injury were not seen.  A March 2016 VA examiner opined that it is less likely than not that the veteran's macular degeneration was caused or aggravated beyond its natural progression by his scar, as scars are not known to cause or aggravate macular degeneration.

Based on the foregoing, the Board finds the VA examiner's opinion to be highly probative.  The record shows that, given the benefit of the doubt, the Veteran's macular degeneration manifested in 2011, roughly 26 years after his in-service injury.  The Veteran denied eye problems on examination.  The record lacks evidence that medical providers connected his eye condition to his scar, and the Veteran does not have the medical training to be competent to do so.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Without competent evidence to establish a relationship between the Veteran's eye condition and his period of active service or service-connected scar, the Board finds that the VA medical examination has more probative weight than the Veteran's own lay statements as to causation.  Therefore, secondary service connection is not warranted.


ORDER

Service connection for an eye condition is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


